Exhibit 10.1

 

[gnrbznb4jhmy000001.jpg]

 

July 18, 2017

 

Dear Mary:

 

I am pleased to extend to you an offer of employment with Menlo Therapeutics
Inc. (the "Company"), in the position of Senior Vice President, Clinical
Development.

 

Salary: Your initial base salary will be $335,000 per year, less applicable
withholdings. Your salary will be reviewed from time to time by the Board of
Directors or its compensation committee, and may be adjusted in the sole
discretion of the Board of Directors or its compensation committee.

 

Bonus: The Company will establish, in cooperation with you, objectives for your
activities annually. The Company will evaluate your achievement of those
objectives annually and you will be eligible for an annual bonus of up to 20% of
your base salary.

 

Equity Award: After the start of your employment with the Company, the Board of
Directors intends to grant you an option, in the amount of 250,000, to purchase
shares of Common Stock of the Company. The exercise price of such option will be
the fair market value of the Company's Common Stock on the date of grant, as
determined by the Board of Directors based on an independent valuation intended
to satisfy the safe harbor requirements of Section 409A of the Internal Revenue
Code. The options shall vest with respect to 25% of the total number of shares
on the one-year anniversary of your start date, and thereafter with respect to
1/48th of the total number of shares on each monthly anniversary of your start
date. If, after a "change of control" transaction, as will be defined in your
option agreement with the Company, you are terminated without Cause1 or you
terminate your employment for Good Reason2, then vesting will accelerate with
respect to 100% of the remaining unvested shares as of the date of termination.
The option shall be subject to the terms and conditions of the Plan and the
option agreement to be entered between you and the Company.

 

 

1 

For purposes of this paragraph, "Cause" means (i) your gross negligence or
willful failure substantially to perform your duties and responsibilities to the
Company or deliberate violation of a Company policy; your commission of any act
of fraud, embezzlement or dishonesty against the Company or any other willful
misconduct  that has caused or is reasonably  expected to result in material
injury to the Company; your unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; or (iv) your willful breach of any of your obligations under any
written agreement or covenant with the Company

 

2 

For the purposes of this agreement, "Good Reason" means the occurrence at any
time of any of the following without your prior written consent: (a) the
material diminution in your authority, duties or responsibilities (other than a
mere change in title following any merger or consolidation of the Company with
another entity); (b) the assignment of duties or responsibilities materially
inconsistent with those customarily associated with the position described in
this offer letter or a material diminution of your position, authority, duties
or responsibilities (other than a mere change in title following any merger or
consolidation of the Company with another entity); (c) a material reduction in
your base salary; (d) any willful failure or willful breach by the Company of
any of the material obligations of this Agreement; or (e) a requirement that you
relocate your principal place of business by more than fifty (50) miles. For
purposes of this subsection, no act, or failure to act, on the Company's part
shall be deemed "willful" unless done, or omitted to be done, by the Company not
in good faith and without reasonable belief that the Company's act, or failure
to act, was in the best interest of the Company. You may terminate your
employment under this Agreement for Good Reason at any time on or prior to the
180th day after the initial occurrence of any of the foregoing Good Reason
events; provided, however, that, within ninety (90) days of any such events
having first occurred, you shall have provided the Company with notice that such
event(s) have occurred and afforded the Company thirty (30) days to cure same.

4085 Campbell Avenue • Suite 200 • Menlo Park, CA 94025

 

--------------------------------------------------------------------------------

[gnrbznb4jhmy000001.jpg]

 

Full Time and Attention:  In this position you will dedicate your full business
time and attention to the business of the Company. Except upon our prior written
consent, you will not, during your employment with the Company, engage, directly
or indirectly, in any other business activity (whether or not pursued for
pecuniary advantage) that might interfere with your duties and responsibilities
as a Company employee or create a conflict of interest with the Company.  We
acknowledge that you may for a limited period of time engage in certain
activities associated with other consulting engagements previously committed by
you to other parties. In order to fairly manage those, we will work with you to
adjust your time (and pro-rata adjust compensation) for a reasonable period of
time as may be requested by you to enable you to complete any such obligations.

 

At-Will Employment; Severance: The Company is an "at-will" employer.
Accordingly, either you or the Company may terminate the employment relationship
at any time, with or without advance notice, and with or without cause.  Upon
any termination of your employment, you will be deemed to have resigned. In the
event the Company terminates your employment without Cause, or you terminate
your employment for Good Reason, you will be eligible to receive an amount equal
to six (6) months of your base salary ("Severance Benefits").  Your eligibility
for this Severance Benefits is conditioned upon your execution of a release of
claims in a form provided by the Company (the "Release") within forty-five (45)
days following your termination date and non-revocation of the Release during
any applicable statutory revocation period.  

 

Taxes: All amounts paid under this letter shall be paid less all applicable
state and federal tax withholdings (if any) and any other withholdings required
by any applicable jurisdiction or authorized by you.  Notwithstanding any other
provision of this letter whatsoever, the Company, in its sole discretion, shall
have the right to provide for the application and effects of Section 409A of the
Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service. The Company
shall have the authority to delay the payment of any amounts under this
Agreement to the extent it deems necessary or appropriate to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain "key
employees" of publicly-traded companies); in such event, any such amount to
which you would otherwise be entitled during the six (6) month period
immediately following your termination of employment with the Company will be
paid in a lump sum on the date six (6) months and one (1) day following the date
of your termination of employment with the Company (or the next business day if
such date is not a business day), provided that you have complied with the
requirements for such payment.  You shall be treated as having a termination of
employment under this Agreement only if such termination meets the requirements
of a "separation from service" as that term is defined in Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the "Code")
and Treas. Regs. Section 1.409A-l(h), and as amplified by any other official
guidance. This Agreement is intended to comply with the provisions of Code
Section 409A; provided, however, that the Company makes no representation that
the amounts payable under this Agreement will comply with Code Section 409A and
makes no undertaking to prevent Code Section 409A from applying to amounts
payable under this Agreement or to mitigate its effects on any deferrals or
payments made under this Agreement.

 

4085 Campbell Avenue • Suite 200 • Menlo Park, CA 94025

 

--------------------------------------------------------------------------------

[gnrbznb4jhmy000001.jpg]

 

In the event that the severance and other benefits provided for in this offer
letter or otherwise payable to you (i) constitute "parachute payments" within
the meaning of Section 280G of the Code, and (ii) but for this paragraph would
be subject to the excise tax imposed by Section 4999  of the Code (the "Excise
Tax"), then your benefits under this offer letter shall be either (a) delivered
in full, or (b) delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by you on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code.

 

Entire Agreement: Please let us know of your decision to join the Company by
signing a copy of this offer letter and returning it to us not later than July
21, 2017.  This letter sets forth our entire agreement and understanding
regarding the terms of your employment with the Company and supersedes any prior
representations or agreements, whether written or oral. This letter may not be
modified in any way except in a writing signed by the Chief Executive Officer
and you. It shall be governed by California law, without regard to principles of
conflicts of laws. Your employment is contingent upon your execution of the
Company's Proprietary Information and Invention Assignment Agreement.

 

We look forward to having you join us.

 

Sincerely,

 

/s/ Steven L. Basta

 

Steven L. Basta

Chief Executive Officer

Menlo Therapeutics

 

 

 

ACCEPTED AND AGREED:

 

/s/ Mary Spellman

____________________________________

Mary Spellman, MD

 

July 21, 2017

____________________________________

Date

 

4085 Campbell Avenue • Suite 200 • Menlo Park, CA 94025

 